EXHIBIT 10.17

 

SERVICE AGREEMENT CONTRACT

(CRUDE OIL MAQUILA)

 

In Santa Marta’s District, D. T. C. H., Magdalena Department, on September 30th
of 2008, among the undersigned, FERMIN RAFAEL VEITÍA MACHADO, of legal age and
neighbor of this city, working in my condition of legal representative of the
society ODIN PETROIL ZONA FRANCA LIMITADA SOCIEDAD UNIPERSONAL, (ODIN PETROIL ZF
LTDA U), placed in Santa Marta, who, from now, will be denominated THE
CONTRACTOR on one hand, and for other MAMORU SAITO, in representation of the
society ODIN PETROIL S. A., in his condition of president, properly authorized,
with main domicile in Santa Marta, identified with NIT 900142127-0, who, from
now on, will be denominated THE CONTRACTING PARTY, on the other side, the
SERVICE AGREEMENT CONTRACT (CRUDE OIL MAQUILA) has been celebrated, through
which ODIN PETROIL ZF LTDA U undertakes to provide the maquila service of 16.000
crude oil barrels per month to ODIN PETROIL S. A.

 

The service will be lent under the following conditions:

 

 

1.

ODIN PETROIL ZF LTDA U, by means of industrial maquila service, is committed to
carry out during 8 months, the process of refinement of minimum 20.000 crude oil
barrels per month provided by ODIN PETROIL S. A., to obtain Petroleum derived
fuels.

 

 

2.

The crude oil characteristics provided by ODIN PETROIL S. A. will be established
regarding each office, by ODIN PETROIL S.A laboratory, who will keep a sample of
each receipt and delivery for one week. To achieve the deliveries and receipts
chronogram among the last five days of the month, ODIN PETROIL S. must sent a
crude dispatch chronogram. Based on this information ODIN PETROIL ZF LTDA U will
give the chronogram of petroleum derived products.

 

 

3.

ODIN PETROIL S. A. will be able to use the finished products stored at ODIN
PETROIL ZF LTDA U facilities during the term of this contact and without
generating additional costs.

 

 

4.

The permanency of crude oil or refined product in ODIN PETROIL ZF LTDA U storage
tanks, in development of the execution of this contract, will be hold by the
mentioned society as a “precarious tenure title” (titulo de tenencia precaria),
putting itself under the obligation to physically maintain available the same
ones that will always be ODIN PETROIL S. A. property and to give them under the
foreseen quality conditions.

 

--------------------------------------------------------------------------------

 

5.

The remuneration for maquila service included in the first execution month of
this contract, is the amount of THREE HUNDRED MILLION OF PESOS
($300.000.000.oo). During 5 months left will be TWO HUNDRED MILLION OF PESOS
($250.000.000) per month. As follow:

 

Fee Value

Payment Date

September 19 of 2008

CO $300.000.000

October 15 of 2008

CO $250.000.000

November 15 of 2008

CO $250.000.000

December 15 of 2008

CO $250.000.000

January 15 of 2009

CO $250.000.000

February 15 de 2009

CO $250.000.000

 

If the contact execution term gets extended, the remuneration will be TWO
HUNDRED MILLION OF PESOS ($250.000.000) per additional month at the initial
term.

 

 

6.

ODIN PETROIL ZF LTDA U, will allow that workers or contractors of ODIN PETROIL
S. A., supervise and intervene in all activities that ODIN PETROIL ZF LTDA U,
must realize the execution of the present contract. ODIN PETROIL S. A. will
determined the number of contractors or workers to be used at the facilities of
ODIN PETROIL ZF LTDA U as well as the functions these must carry out, and even
they may remove or replace workers at ODIN PETROIL ZF LTDA U facilities, without
becoming liable for labor rights payment of these dismissed workers.

 

 

7.

ODIN PETROIL ZF LTDA U commits to maintain effective all the permits and
licenses and to have all the documents and taxes needed to execute the
industrial activity that develops and for his character of industrial user of
goods and services at frank area. The sales taxes generated from the provided
service object this contract will correspond to ODIN PETROIL S. A. as
beneficiary of the same one.

 

 

8.

The nationalization expenses of the finished products will be paid by ODIN
PETROIL S. A.

 

 

9.

ODIN PETROIL S. A. will surrender the facilities of ODIN PETROIL ZF LTDA U
located in patio No. 2 at Frank Zone of Good and Services of Santa Marta, the
crude oil and equally it will retire the refined product of the same facilities.

 

 

10.

The initial term of the present contract will be automatically renewed two
months before its expiration date, if the part agreed so.

  In sign of conformity she subscribes this document,

 

--------------------------------------------------------------------------------

 

____________________________

FERMIN RAFAEL VEITÍA MACHADO

ODIN PETROIL ZF LTDA U

 

 

____________________________

MAMORU SAITO

ODIN PETROIL S. A.

 

 

 